Citation Nr: 1426209	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-16 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This claim was processed using electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has tinnitus that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in a February 2011 letter, prior to the July 2011 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim. 

Duty to Assist 

The duty to assist, which includes assisting the claimant in the procurement of relevant records, has been met.  38 U.S.C.A. § 5103A  (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO obtained the Veteran's service treatment records, VA treatment records and a private audiogram record identified by the Veteran.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4) (2013).  The Veteran was provided with a May 2011 VA audio examination.  The examiner offered a medical opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability and tinnitus are caused or aggravated by established in-service noise exposure.  The medical opinion was adequate because the examiner reviewed the claims file, considered and addressed the Veteran's contentions, and provided a pertinent supporting rationale.  Based on the foregoing, the Board finds the medical opinion to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus, stating in his claim that the disabilities began in service.

Relevant law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection for his hearing loss disability because the Veteran was not diagnosed with a bilateral hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service in 2002, as noted by the VA examiner in the 2011 VA examination.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for a bilateral hearing loss disability, Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2013), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran contends that his bilateral hearing loss disability and tinnitus are due to his service onboard a ship.  He stated in his claim that, while serving as an Aviation Structural Mechanic 2nd Class in the Navy, he was exposed to loud acoustic trauma causing hearing loss and tinnitus.  He explained that he was exposed to various forms of excessive noise, such as aircraft, shipboard machinery and various forms of gunfire, and that hearing protection was worn intermittently.  Exposure to significant acoustic trauma is thus likely and may be presumed.  Additionally, the Veteran's currently diagnosed bilateral sensorineural hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Moreover, tinnitus was noted on his May 2011 VA examination.  

Thus, the Board must now determine whether his current bilateral hearing loss disability and tinnitus are due to the documented acoustic trauma in service.  

The Veteran's service treatment records do not show hearing loss or complaints of tinnitus.  A November 1959 sick call treatment record, three weeks prior to his discharge from the service, noted a "normal audiogram".  A hearing test in January 1956 showed forced whisper test was 15/15 (normal), in December 1959, forced whisper test was 15/15 (normal, no change from 1/17/1956).  

The Veteran first filed a claim for a bilateral hearing disability and tinnitus in January 2011, claiming on the VA Form 21-526 hearing loss and tinnitus since 1959.  

The Veteran was afforded a VA audio examination in May 2011.  He claimed hearing loss and tinnitus in both ears.  Veteran stated that right ear seemed "gone" and the left ear hears sounds but there is "no understanding of speech."  Tinnitus was noted as periodic, and sounding like a high-pitched "ring" when present.  The Veteran reported the aforementioned ship-related noise, and the examiner noted the Veteran's contentions in detail.  The Veteran also reported non-service recreational and occupational noise such as dune buggy racing without hearing protection from 1962-1968, and driving an 18-wheel diesel engine trucks from ages 12-19 or from approximately 1948 until 1955, right before entering the service.  He reported that tinnitus began in June or July of 1956, when he began working on the flight deck approximately six months after completing basic training.  He states he worked as a "plane captain."

To reiterate, based on the audiological evaluation results from this examination, a current bilateral hearing loss disability is established.  See 38 C.F.R. § 3.385 (2013).  The examiner stated that the test results were consistent with a bilateral moderately severe flat sensorineural hearing loss.  As to etiology of the Veteran's bilateral hearing loss disability and tinnitus, the examiner found that it less likely as not that the disabilities were due to service, and specifically his work on the flight deck beginning in 1956 with his job as "plane captain.  The examiner cited the aforementioned STRs showing no hearing loss as well as a March 2002 VA Long Beach Audiogram showing mild flat SNHL with good speech discrimination scores (88% & 84% for the right and left ear, respectively), a June 2007 VA Long Beach audiogram showing moderate flat SNHL with complaints of aural fullness and decreased speech discrimination of 52% and 44%.  The Veteran reported at that time to the audiologist who was the author of the 2011 examination report that he has a history of Meniere's disease.  The examiner also cited to the July 2008 audiogram from Allied Hearing in Huntington Beach showing moderate flat SNHL and 'fair discrim' (76 and 72%).  In the history section it stated that the Veteran has "a history of Meniere's Disease."  

The VA audiologist explained in May 2011 that flat sensorineural hearing loss with relatively poor speech discrimination scores and aural fullness were consistent with his reported history of Meniere's disease.  A normal audiogram was found on in November 1959.  A mild sensorineural hearing loss was seen in 2002 with good speech discrimination, and since that time his audiograms have reflected a decrease in hearing sensitivity and a decrease in speech discrimination ability.  Such changes and his complaints of aural fullness are consistent with Meniere's disease/cochlear hydrops.  

Parenthetically, the Board notes that service connection for Meniere's disease was denied by the RO in a March 2014 rating decision.  

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability and tinnitus.

In reaching that conclusion, the Board finds the opinion expressed in the May 2011 medical opinion to be of significant probative value.  The opinion was based on a review of the claims file and addressed the Veteran's contentions.  Further, a complete and through rationale is provided for the opinion rendered.  It is clear the reviewer addressed the Veteran's contentions and accepted the noise exposure history, but based on a lack of complaints or medical treatment after separation from service in 1959 until 2002, the flat hearing loss pattern when it was first documented, and professional expertise, found that it was less likely than not that the Veteran's bilateral hearing loss disability was caused or aggravated his in-service noise exposure.  Similarly, the examiner found no connection between the tinnitus first documented years after service and the acoustic trauma in service.  The reviewer's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the May 2011 medical opinion to be the most probative evidence of record as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to service. 

The Board has considered the Veteran's report of bilateral hearing loss beginning in-service, which suggests the possibility that he has had a continuity of decreased hearing acuity from service.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b) (2013), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a). Cf.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385 (2013) to be considered a hearing loss disability for VA purposes.  Considering the Veteran's report of bilateral hearing loss beginning in service, but with a lack of audiometric findings until 2002, the Board does not find that the Veteran's lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a bilateral hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his bilateral hearing loss disability and tinnitus were incurred in or are otherwise related to his naval service, given the Veteran's lack of demonstrated medical expertise, the Board finds that the May 2011 medical opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss disability and tinnitus and his naval service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, bilateral hearing loss disability and tinnitus were not medically diagnosed until decades after service in 2002.  No medical professional, moreover, has ever linked the Veteran's current bilateral hearing loss disability or tinnitus to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Board does not find the Veteran competent to diagnose a hearing loss disability for VA purposes based on the provisions of 38 C.F.R. § 3.385 and ultimately finds the Veteran's contentions of a relationship between his current bilateral hearing loss disability and tinnitus and his naval service heavily outweighed by the May 2011 medical opinion.  The Board concludes that the preponderance of the evidence is against the claims and that service connection for bilateral hearing loss disability or tinnitus is not warranted. 38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


